t c memo united_states tax_court vernon w hartman jr and virginia m hartman petitioners v commissioner of internal revenue respondent docket no filed date kenneth ef ahl for petitioners keith l gorman and michael d baker for respondent memorandum opinion whalen judge respondent determined the following deficiencies additions and penalty with respect to petitioners' federal_income_tax penalty and additions to tax_year deficiency sec_665l1l a sec_6661 a sec_6662 a dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number -- -- big_number -- -- big_number big_number -- dollar_figure unless stated otherwise all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated some of the facts the stipulation of facts filed by the parties and the accompanying exhibits are incorporated herein by this reference petitioners resided in the commonwealth of pennsylvania at the time they filed the instant petition petitioners did not file income_tax returns for the years in issue through until at the time of trial petitioners had not filed returns for the years through and including respondent concedes that petitioners are not liable for a small portion of the above deficiencies determined in the notice_of_deficiency for and the issue for decision is whether petitioners are liable for the subject tax deficiencies penalty and additions to tax other than the portion of the deficiencies for and conceded by respondent resolution of this issue requires a detailed review of the pleadings and other papers filed by the parties in determining the above deficiencies in petitioners’ tax respondent disallowed the following deductions claimed on the subject returns schedule c travel and entertainment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure depreciation expense big_number -0- -o- -o- -o- meals and entertainment -o- big_number big_number big_number big_number bad_debts -o- -o- -o- big_number -o- advertising -0- -0- -0- commissions big_number big_number big_number big_number big_number insurance big_number big_number big_number big_number employee_business_expense big_number -o- big_number -o- -o- itemized_deductions big_number big_number big_number big_number miscellaneous deductions -0- big_number -0- -0- big_number total adjustments big_number big_number big_number big_number respondent disallowed the above deductions principally because petitioners had failed to substantiate their eligibility for the deductions the initial petition in this case was in the form of a typed letter to the court which states as follows to whom it may concern in re my telephone conversation with your office today please accept this letter as my petition for redetermination of the deficiency shown on the attached copy of notice please send me the pertinent petition forms as well as available information to the address shown below since i have been traveling pursuant to my occupation continuously from mid-june until this week i have been unable to procure the necessary forms thank you for your kind assistance in this matter after the court informed petitioners that the above petition did not comply with the tax_court rules_of_practice and procedure as to form and content the court received an amended petition which states as follows i disagree with all the changes in the notice_of_deficiency due to the recurring scheduling difficulties with the local examiner i was unable to properly establish the validity of the disputed deductions this was partly due to the examiner's unavailability and partly to my extensive travel schedule as a professional singer thus the findings were arbitrary and incorrect by notice dated date the court set this case for trial on date a few weeks before trial petitioners sent a letter to the court in which they requested continuance of the case because of mr hartman's travel schedule and the fact that mr hartman was working with representatives of the appeals_office with the aim of reaching a settlement in this case the court granted the continuance with no objection by respondent by notice dated date the court set the case for trial on date when the case was called for trial on date respondent and mr hartman appeared before the court and represented that they were going to meet with a revenue_agent to review mr hartman's records mr hartman represented to the court that he had all of his documentation in response the court directed as follows all right i'll recall the case on thursday date and at that point i expect everything to be taken care of if not we'll be ready to go to trial when the parties appeared before the court on date respondent's attorney advised the court that the parties had made progress but they had not finished reviewing petitioners' documentation respondent's attorney further represented that they needed or days to complete their review on the basis of these representations the court continued the case and directed the parties to file a joint status report in days with the expectation that the case would be resolved in that period the court made the following comment to mr hartman the court x x t t's also your responsibility mr hartman to have---have all that documentation readily avail-able and i don't want long delays in terms of providing the respondent with the necessary information because we've already delayed long enough mr hartman it's all sitting in my car your honor so we're going through it subsequently an attorney entered his appearance on behalf of mr hartman inexplicably the attorney did not enter his appearance on behalf of mrs hartman the parties filed status reports pursuant to the court's order in which they stated that little progress had been made mr hartman's attorney filed petitioners' status report in which he detailed mr hartman's professional engage- ments that required cancellation of an appointment with respondent and would make mr hartman unavailable for approximately days shortly thereafter respondent filed a motion to dismiss for lack of prosecution respondent's motion sets forth the following summary of petitioners' failure to prosecute this case from the time of the first continuance a subseguent branerton_letter informal request for information to petitioners sent certified mail was returned with the hand-written notation out of country for the next three months----will be back date in august the aforementioned letter was resent again certified mail with three suggested dates to meet and go over documents and prepare a stipulation for trial the letter was not returned but no one called or appeared on any of the three dates on date respondent mailed a proposed joint stipulation of facts to petitioners by certified mail including copies of all the tax returns and the statutory_notice_of_deficiency this mailing was received in a conference call with the court on date petitioner vernon w hartman was ordered to meet with respondent and a revenue_agent with his documents on friday date petitioner and respondent met for the first time on that date but mr hartman did not produce any documentation he stated that his diaries were being sent to pennsylvania mrs hartman did not appear for this conference r espondent and the revenue_agent have offered and been scheduled to meet with petitioner on nine separate occasions petitioner has cancelled every one of these dates often with less than hours' notice petitioners still have not provided any of the documentation for and needed to verify the expenses deducted this court has given petitioners more than adequate time to complete this process in response mr hartman's attorney stated as follows once the undersigned has an understanding as to what is included in petitioner vernon w hartman jr 's documents he will then proceed to meet with respondent's counsel whenever necessary to fully and timely prosecute petitioner's case while petitioner vernon w hartman jr regrets not being able to spend as much time as he would wish on this matter he has now retained the services of the undersigned who is familiar with the united_states tax_court rules and will assist petitioner in diligently prosecuting this case and or attempting to settle same the undersigned believes that the time table represented in petitioners’ status report submitted to the court will allow the parties to hopefully settle this case and or prepare it for trial within to days from today's date mrs hartman did not file a response on the basis of the representations of mr hartman's attorney the court denied respondent's motion to dismiss for lack of prosecution by notice dated date the court set the case for trial on date on date mr hartman's attorney asked the court for leave to withdraw the attorney's motion states as follows based upon mr hartman's representations i requested the court to continue this matter and also filed a reply to the government's motion to dismiss his case for failure to properly prosecute based upon petitioner vernon w hartman jr 's representations i scheduled several meetings with respondent's counsel joellyn r cattell esquire on each occasion i was forced to cancel such meetings because of my inability to get any information from petitioner vernon w hartman jr i have made myself available at all times both day and night to meet with petitioner vernon w hartman jr including offering to meet him at my home because of his busy schedule notwithstanding my flexibility and willing- ness to meet i have been unable to have any meaningful meetings and or discussions with petitioner vernon w hartman jr to properly prosecute his case after granting the motion of mr hartman's attorney to withdraw the court issued an order directing petitioners to file a status report setting forth a each and every issue presented in the case b as to each such issue what efforts peti-tioners have made to meet with respondent's counsel and to exchange documents and other information necessary to agree upon and submit the comprehensive stipulations for trial required by rule tax_court rules_of_practice and procedure and c whether petitioners intend to retain a new attorney the order further states as follows the court calls petitioners' attention to the standing pre-trial order dated date especially to the following policy of the court continuances will be granted only in exceptional circumstances see rule tax_court rules_of_practice and procedure even joint motions for continuance will not be routinely granted in this connection petitioners should be warned that the court will not normally grant a con- tinuance in order to allow a party to retain a new attorney contrary to the above order mr hartman filed a status report in which he failed to provide any of the information requested by the court and he requested a continuance to allow time to retain new counsel mrs hartman did not file a status report the court denied mr hartman's request for a contin- uance in the order denying the continuance request dated date the court notes that mr hartman's status report fails to set forth each and every issue pre- sented in the case mr hartman's response also fails to detail as to each such issue what efforts petitioners have made to meet with respondent's counsel and to exchange documents and other information necessary to agree upon and submit the comprehensive stipulations required by rule tax_court rules_of_practice and procedure the order further provides as follows ordered that on or before date each petitioner shall file a separate statement setting forth each and every issue presented in this case for decision petitioners are warned that the court may refuse to consider any issue that is not identified in their statements neither petitioner responded to the court's order of date and both petitioners again failed to pro- vide the court with a statement of the issues for decision subsegquently when this case was called for trial a new attorney entered his appearance on behalf of both petitioners respondent also filed a second motion to dismiss for lack of prosecution the motion states as follows due to petitioner's lack of cooperation with his counsel petitioner's counsel cancelled several scheduled meetings with respondent that he had promised to attend in his status report and response to respondent's motion to dismiss on or about date petitioner's counsel sought to withdraw from this case due to petitioner's lack of cooperation with him by order dated date the court directed petitioners to file a status report with the court by date stating each issue in the case and the steps they had taken to exchange information on date petitioner filed a status report that was generally non-responsive to the court's order petitioner's report inferred sic he wanted a continuance by order dated date sic the court directed petitioners to file a list of every issue in dispute by date warning petitioner that the court might refuse to consider any issues not raised therein the court denied the regquest for a continuance the court directed the parties to file a com- prehensive stipulation of facts by date warning that sanctions may result to an uncooperative party both parties were directed to identify proposed witnesses and a summary of their anticipated testimony by date respondent sent petitioners a letter on date asking that they call to schedule a meeting on or before date so that there would be sufficient time to prepare the stipulation on date mr hartman called respondent and stated that he was unavailable until date respondent advised petitioner that this was not enough time to ensure that a stipulation of facts could be filed in accordance with the court's order on date mr hartman advised respondent that he could not meet until date mr hartman appeared on date pincite p m but was totally unprepared to discuss the stipulation and did not present any additional records due to petitioners’ lack of coopera- tion the parties could not file a stipulation of facts as directed by the court petitioners never responded to the stipulation sent by respondent on date and date because both petitioners appeared for trial through their attorney the court denied respondent's motion to dismiss for lack of prosecution and the case went to trial petitioners failed to submit a trial memorandum as directed by the court's standing_pretrial_order issued in this case and petitioners' attorney made no opening statement at trial mr hartman was the only witness called to testify petitioners submitted a handwritten summary of mr hartman's travel schedule during the years in issue two contracts with the metropolitan opera association inc met and a letter from the met itemizing mr hartman's performance and coverage schedule for the season mr hartman's testimony and the other evidence presented by petitioners failed to substantiate any of the deductions disallowed in the notice_of_deficiency at the conclusion of the trial the court directed the parties to file simultaneous posttrial opening and reply briefs this was to allow the parties the opportunity to explain their positions regarding the documents and the testimony presented at trial petitioners failed to file a posttrial brief the issue for decision is whether respondent properly determined the subject tax deficiencies penalties and additions to tax petitioners bear the burden_of_proof as to this issue see rule a 292_us_435 although petitioners bear the burden_of_proof they have failed or refused to provide the court with a state- ment of the issues for decision in this case or their position regarding any such issues for decision in fact as mentioned above on two occasions prior to trial the court ordered petitioners to submit a statement of each and every issue presented in this case for decision and on both occasions petitioners failed to respond petitioners also disregarded orders of the court to file a trial memorandum and posttrial briefs the only basis for petitioners' disagreement with the adjustments in the notice_of_deficiency that is contained in the record of this case is the statement in the amended petition that mr hartman had scheduling difficulties with the local examiner and was not able to properly establish the validity of the disputed deductions that statement is legally insufficient to overturn respondent's determination in the notice_of_deficiency in this case we could hold petitioners in default pursuant to rule a and dismiss the case for their failure to respond to orders of the court and for their failure_to_file briefs under rule see 84_tc_693 affd without published opinion 789_f2d_917 4th cir we could also assume that after trial petitioners concluded that their petition was not meritorious and they abandoned their claims see 84_tc_716 in that event we would not dismiss the case by reason of petitioners' failure to comply with the court's orders and rules but we would decide the case against petitioners by reason of their failure to satisfy their burden_of_proof see id on either theory the result is the same we must sustain the adjustments determined in the notice_of_deficiency on the basis of the history of this case including petitioners' failure or refusal to provide the court with a statement of the issues for decision we find that the proceedings have been instituted or maintained by petitioners primarily for delay and that petitioners’ position in the proceeding is frivolous or groundless accordingly we will require petitioners to pay to the -- - united_states a penalty pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
